Gilchrist, J.
It was held, in Kellogg v. Churchill, 2 N. H. 412, that replevin could not be maintained against a sheriff for property by him taken on execution from the possession of the judgment debtor.
The same doctrine was affirmed in a subsequent case, and extended to goods attached on mesne process. Smith v. Huntington, 3 N. H. 76.
The last named case was decided in May, 1824, and in June, 1825, a statute was passed which remained in force at the time when the seizure was made and the present action was commenced, which authorized actions of replevin for goods of a third person attached on mesne process. N. H. Laws 379.
*404The authority of these cases has not been drawn in question by any subsequent decision, and the limit which the legislature saw fit to impose upon the remedy they applied to the law, as declared in one of them, seems to give accumulated force to the other.
It must, therefore, be considered as settled in this State that replevin does not lie in cases like the present.

Nonsuit.